Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 1, – illustrates a first trench 31 is arranged in the upper surface of the semiconductor substrate 11 on a side of the p-type anode layer 13 with respect to the boundary between the p-type anode layer 13 and the first p-type diffusion layer 14. 

Species 2:  Fig[s] 2, – illustrates a second trench 32 crossing with the first trench 31 is arranged in the p-type anode layer 13.

Species 3:  Fig[s] 3, 10, – illustrates neither the first trench 31 nor the second trench 32 arranged in the upper surface of the semiconductor substrate 11.

Species 4:  Fig[s] 4, – Here, an end portion of the interlayer insulation film 23 extends on the surface of the first p-type diffusion layer 14 and p-type anode layer 13 and separates the surface electrode 24 from the first p-type diffusion layer 14.

Species 5:  Fig[s] 5, – illustrates the p-type anode layer 13 and the first p-type diffusion layer 14 are separated apart by a portion of the n-type drift layer 12.

Species 6:  Fig[s] 6, – illustrates the p-type anode layer 13 and the first p-type diffusion layer 14 are separated apart by separating region 35. 

Species 7:  Fig[s] 8, – illustrates the first p-type diffusion layer 14 includes a plurality of selective injection layers 14a and a semiconductor layer 14b having the plurality of selective injection layers 14a arranged under gate electrode layer 22. 

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896